DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0270339 A1 to Zou (hereinafter "Zou") in view of PCT Publication WO 2018/014629 A1 to Pi et al. (hereinafter "Pi").
Regarding Claim 1, Zou teaches a terminal device having a fingerprint identification function, comprising: a glass cover, configured to provide a touch interface; a liquid crystal (Figs. 2(a)-2(c), 9(a); Para. 38- 55 of Zou; a fingerprint identification module, light is emitted from the plurality of light sources 201 of the emission part 20, the emitted light is propagated in the transparent substrate 10 in total reflection form, and finally exits and is received by the receiving part after being adjusted by the adjusting structure 101. When a finger presses on the transparent substrate 10, since the ridge lines 02 of the fingerprint will change the condition at which the light will be totally reflected in the transparent substrate 10, and allow a part of light irradiated to the ridge lines 02 of the fingerprint to be refracted and to be emitted out of the transparent substrate 10 without being received by the receiving part 30, the strength of the light received by the receiving part 30 is caused to be weakened, since the light, after encountering with the furrow lines 01, would still be received by the receiving part 30, and the intensity of the light will not be varied, the receiving part 30 can determines whether it is a ridge line 02 or a furrow line 01 according to the variation of the intensity of the light. When the moving part 40 moves the emission part and the receiving part at the same time (simultaneously), in the same direction and by the same displacement, the fingerprint for the whole finger can be obtained according to the intensity of the light received by the receiving part 30, and thus the fingerprint identification can be achieved
Para. 92-93 of Zou; display panel 60 can be a LCD (liquid crystal display) display panel).
Zou does not explicitly disclose a backlight module, located below the liquid crystal panel, and configured to provide a light source for the liquid crystal panel to display the image 
However, Pi teaches a backlight module, located below a liquid crystal panel, and configured to provide a light source for the liquid crystal panel to display an image wherein the light-emitting component and the liquid crystal panel are staggered from each other (Fig. 2 of Pi; smartphone platform 1 includes a touch panel assembly 10, other sensors 12, such as a camera, and physical buttons 12 and 16 on the side. Under the cover glass 50 can include a color material layer 52, display layers 54 (e.g., OLED layers or LCD layers) as part of the display screen in the touch panel assembly 10, and bottom layers 56 of the display screen in the touch panel assembly 10… optical fingerprint sensor 23 disposed under the cover glass 50 can include an optical coupler 31 disposed over a matched color material layer 25 and a probe light source 29. The matched coupler 31, the matched color material layer 25, and the probe light source 29 are disposed over a circuit 27, such as a flexible printed circuit (FPC) with desired circuit elements. Also disposed on the FPC 27 are light sources for liveness detection 33, photo diodes for liveness detection 34, light sources for decorating illumination 35, and a photo diode array 37
Para. 141 of Pi; electronic device capable of detecting a fingerprint by optical sensing that includes (1) a liquid crystal display (LCD) screen that provides touch sensing operations and includes a LCD display panel structure to display images； a LCD backlighting light module coupled to the LCD screen to produce backlighting light to the LCD screen for display images； (2) a top transparent layer formed over the device screen as an interface for being touched by a user for the touch sensing operations and for transmitting the light from the display structure to display images to a user； (3) an optical sensor module located below the LCD display panel structure to receive probe light that is reflected from the top transparent layer and passes through the LCD screen to detect a fingerprint； (4) one or more  probe light sources, separate from the LCD backlighting light module, located under the LCD display panel structure).
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to include a backlight module, located below the liquid crystal panel, and configured to provide a light source for the liquid crystal panel to display the image wherein the light-emitting component and the liquid crystal panel are staggered from each other using the teachings of Pi in order to modify the device taught by Zou. The motivation to combine these analogous arts would have been to provide provides flexibilities to control the signal contrast by matching the materials shapes and refractive indexes. By matching the probe light beam incident angle, divergent angle, and the materials of the involved coupler, spacer and cover glass, the probe light beam may be controlled to be totally reflected or partially reflected at the sensing surface for different touching materials (Para. 11  of Pi).

Regarding Claim 2, the combination of Zou and Pi teaches that the light-emitting component is located at a bottom edge of the liquid crystal panel (Figs. 14-15; Para. 107 of Pi).

Claim 3, the combination of Zou and Pi teaches that a value of an angle between a light- emitting plane of the light-emitting component and a surface of the glass cover ranges from 0° to 60° (Fig. 2(a) of Zou; Para. 107 of Pi).

Regarding Claim 4, the combination of Zou and Pi teaches that the value of the angle ranges from 30° to 45° (Fig. 2(a) of Zou; Para. 107 of Pi).

Regarding Claim 5, the combination of Zou and Pi teaches that the light-emitting component comprises at least one infrared lamp (Fig. 2a of Zou; light sources 201 can emit parallel and unidirectional infrared light).

Regarding Claim 6, the combination of Zou and Pi teaches that the terminal device further comprises: a first driving unit, and the first driving unit is configured to control the light-emitting component to emit a light by applying a manner of direct current or pulse driving (Figs. 17A-B; Para. 171 of Pi).

Regarding Claim 7, the combination of Zou and Pi teaches that the terminal device further comprises: a breathing lamp component, and the breathing lamp component is located below the glass cover and located at a bottom edge of the liquid crystal panel, and the breathing lamp component and the liquid crystal panel are staggered from each other (Fig. 2 of Pi; light source 29).

Claim 8, the combination of Zou and Pi teaches that the breathing lamp component comprises: at least one visible light lamp and a light guide bar, and the light guide bar is attached below the glass cover, to conduct a light emitted from the at least one visible light lamp (Figs. 6-7; Para. 117 of Pi).

Regarding Claim 9, the combination of Zou and Pi teaches that the terminal device further comprises: a second driving unit, and the second driving unit is configured to control the breathing lamp component to flash periodically in a cycle according to a duty cycle under a target condition (Figs. 17A-B; Para. 171 of Pi).

Regarding Claim 10, the combination of Zou and Pi teaches that the second driving unit is configured to: control the breathing lamp component to flash periodically by applying a manner of pulse width modulated (PWM) driving (Figs. 17A-B; Para. 171 of Pi).

Regarding Claim 11, the combination of Zou and Pi teaches that the breathing lamp comprises at least two working states which is selected from a fade-in phase, a constant-light phase, a fade-out phase and a constant-dark phase (Para. 171 of Pi).

12. A fingerprint identification apparatus, applied to a liquid crystal display screen having a glass cover and a liquid crystal panel, wherein the fingerprint identification apparatus comprises: a light-emitting component, configured to be located below the glass cover, and the light- emitting component is configured to illuminate a finger to generate a returned light; and (Figs. 2(a)-2(c), 9(a); Para. 38- 55 of Zou; a fingerprint identification module, light is emitted from the plurality of light sources 201 of the emission part 20, the emitted light is propagated in the transparent substrate 10 in total reflection form, and finally exits and is received by the receiving part after being adjusted by the adjusting structure 101. When a finger presses on the transparent substrate 10, since the ridge lines 02 of the fingerprint will change the condition at which the light will be totally reflected in the transparent substrate 10, and allow a part of light irradiated to the ridge lines 02 of the fingerprint to be refracted and to be emitted out of the transparent substrate 10 without being received by the receiving part 30, the strength of the light received by the receiving part 30 is caused to be weakened, since the light, after encountering with the furrow lines 01, would still be received by the receiving part 30, and the intensity of the light will not be varied, the receiving part 30 can determines whether it is a ridge line 02 or a furrow line 01 according to the variation of the intensity of the light. When the moving part 40 moves the emission part and the receiving part at the same time (simultaneously), in the same direction and by the same displacement, the fingerprint for the whole finger can be obtained according to the intensity of the light received by the receiving part 30, and thus the fingerprint identification can be achieved
Para. 92-93 of Zou; display panel 60 can be a LCD (liquid crystal display) display panel).
Zou does not explicitly disclose that the light-emitting component and the liquid crystal panel are staggered from each other.
However, Pi teaches that a light-emitting component and a liquid crystal panel are staggered from each other (Fig. 2 of Pi; smartphone platform 1 includes a touch panel assembly 10, other sensors 12, such as a camera, and physical buttons 12 and 16 on the side. Under the cover glass 50 can include a color material layer 52, display layers 54 (e.g., OLED layers or LCD layers) as part of the display screen in the touch panel assembly 10, and bottom layers 56 of the display screen in the touch panel assembly 10… optical fingerprint sensor 23 disposed under the cover glass 50 can include an optical coupler 31 disposed over a matched color material layer 25 and a probe light source 29. The matched coupler 31, the matched color material layer 25, and the probe light source 29 are disposed over a circuit 27, such as a flexible printed circuit (FPC) with desired circuit elements. Also disposed on the FPC 27 are light sources for liveness detection 33, photo diodes for liveness detection 34, light sources for decorating illumination 35, and a photo diode array 37).
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to include that the light-emitting component and the liquid crystal panel are staggered from each other using the teachings of Pi in order to modify the device taught by Zou. The motivation to combine these analogous arts would have been to provide provides flexibilities to (Para. 11  of Pi).

Regarding Claim 13, the combination of Zou and Pi teaches that the light-emitting component is particularly configured to be disposed at a bottom edge of the liquid crystal panel, and a predetermined angle between a light-emitting plane of the light-emitting component and a surface of the glass cover ranges from 0° to 60° (Fig. 2(a) of Zou; Figs. 14-15; Para. 107 of Pi).

Regarding Claim 14, the combination of Zou and Pi teaches that wherein the value of the predetermined angle ranges from 30° to 45° (Fig. 2(a) of Zou; Para. 107 of Pi).

Regarding Claim 15, the combination of Zou and Pi teaches that the light-emitting component comprises at least one infrared lamp (Fig. 2a of Zou; light sources 201 can emit parallel and unidirectional infrared light).

Regarding Claim 16, the combination of Zou and Pi teaches that it further comprises a first driving unit, configured to control the light-emitting component to emit the light by applying a manner of direct current or pulse driving (Figs. 17A-B; Para. 171 of Pi).

Regarding Claim 17, the combination of Zou and Pi teaches that it further comprises a breathing lamp component, configured to be disposed at a bottom edge below the glass cover, wherein the breathing lamp component and the liquid crystal panel are staggered from each other (Fig. 2 of Pi; light source 29).

Regarding Claim 18, the combination of Zou and Pi teaches that the breathing lamp component comprises at least one visible light lamp and a light guide bar, and the light guide bar is configured to be attached below the glass cover, to conduct a light emitted from the at least one visible light lamp (Figs. 6-7; Para. 117 of Pi).

Regarding Claim 19, the combination of Zou and Pi teaches that it further comprises a second driving unit, configured to control the breathing lamp component to flash periodically by applying a manner of pulse width modulated driving (Figs. 17A-B; Para. 171 of Pi).

Regarding Claim 20, the combination of Zou and Pi teaches that the breathing lamp comprises at least two working states which is selected from a fade-in phase, a constant-light phase, a fade-out phase and a constant-dark phase (Para. 171 of Pi).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622